Citation Nr: 0740422	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  04-34 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Mrs. M. 


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1980 to February 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  

In January 2007, the veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.  

In March 2007, the Board remanded the claim for further 
evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

The record shows that the veteran has been awarded disability 
benefits by the Social Security Administration. 

Following development of the case as requested by the Board 
in its remand of March 2007, the veteran timely submitted 
additional evidence without a waiver of the right to have the 
evidence initially considered by the RO.  

To ensure due process, the case is REMANDED for the following 
action:

1. Obtain records of the Social 
Security Administration. 



2. Adjudicate the claim in light of the 
additional evidence submitted by the 
veteran or any other evidence presented 
after the issuance of the supplemental 
statement of the case in June 2007.  If 
the benefit sought is denied, prepare a 
supplemental statement of the case and 
return the case to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

